In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-222 CV

____________________


DELOURIA WATSON, Appellant


V.


BEAUMONT HOUSING AUTHORITY, Appellee




On Appeal from the County Court at Law No.1
Jefferson County, Texas

Trial Cause No. 96255




MEMORANDUM OPINION (1)
	The county court at law granted Beaumont Housing Authority possession of certain
real premises located in Jefferson County, Texas.  The defendant, Delouria Watson,
appealed.  The appeal was submitted on the clerk's record alone because the appellant was
not entitled to a free reporter's record and failed to make payment arrangements for the
reporter's record.  See Tex. R. App. P. 37.3(a)(1),(c).  The appeal was submitted without
briefs because the appellant failed to file her brief by the October 27, 2003 due date.  See
Tex. R. App. P. 38.8(a)(2). The appellant did not request an extension of time to file the
brief.  See Tex. R. App. P. 38.6(d).  On January 21, 2004, we notified the parties that the
appeal would be advanced without oral argument. See Tex. R. App. P. 39.9.   
	We have reviewed the record for fundamental error, and find none.  The judgment
of the trial court is affirmed.
	AFFIRMED.
									PER CURIAM

Submitted on February 11, 2004
Opinion Delivered February 19, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.